                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                         CASE NO. 1:17-CV-350-MOC-WCM

 MARY MARTIN,                                           )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )       ORDER
                                                        )
 NAKISHA GARRETT, BIANCA HARRIS,                        )
 MAHOGANI THOMPKINS, and WALLY                          )
 WAZAN,                                                 )
                                                        )
                Defendants.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding additional details for

the virtual Judicial Settlement Conference in this case, scheduled for Tuesday, June 22, 2021 at

9:30 a.m. See (Document No. 99).

         IT IS, THEREFORE, ORDERED that Defendant Wally Wazan shall remain available

throughout the conference to be reached by phone if necessary. Pursuant to the North Carolina

Defense of State Employees Act, Mr. Wazan shall be represented at the conference by counsel in

addition to a Department of Commerce representative with settlement authority.

         IT IS FURTHER ORDERED that Defendant Mahogani Thompkins shall attend the

virtual Judicial Settlement Conference unless she retains counsel.

         SO ORDERED.
                                        Signed: June 11, 2021




     Case 1:17-cv-00350-MOC-WCM Document 107 Filed 06/11/21 Page 1 of 1
